NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 10-2793
                                    _____________

                                  MICHAEL WAYNE
                                             Appellant
                                        V.

                             THE GLEN MILLS SCHOOLS




                       Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                                    (No. 2-08-cv-04899)
                      District Judge: The Honorable Cynthia M. Rufe

                                Submitted May 24, 2011

                Before: McKEE, Chief Judge, SCIRICA, Circuit Judge,
                           and RENDELL, Circuit Judge

                            (Opinion Filed: August 26, 2011)

Neil E. Botel, Esq.
Schrom & Shaffer
4 West Front Street
Media, PA 19063

Nicholas Casamento, Esq.
Front Street Lawyers
2 West Baltimore Pike
Flagship Corporate Center, Suite 320
Media, PA 19063

      Attorneys for Appellant

                                        1
Guy Vilim, Esq.
Vilim & Maddox
11 South Olive Street
Second Floor
Media, PA 19063

       Attorney for Appellee


                                        OPINION

McKEE, Chief Judge.

       Michael Wayne appeals the district court’s grant of summary judgment in an

action that he filed pursuant to Title VII, 42 U.S.C. § 2000e, et seq. We will affirm.

       Because we write primarily for the parties who are familiar with this case, we need

not repeat the facts or procedural history in detail. We note only that Wayne was

terminated from his position at Glen Mills following his arrest for possession of

marijuana. Wayne, who is Black, alleges that Glen Mills was motivated by racial bias,

and that he was treated differently than White colleagues who were similarly situated.

He claims those colleagues were not terminated even though they had also been arrested.

       In its detailed and well reasoned opinion, the district court determined that Wayne

could not establish a prima facie case because none of the similarly situated employees

outside his protected class received more favorable treatment. All of the employees who

had worked under the same supervisor as Wayne and engaged in illegal drug use had

been terminated. The district court also held that Glen Mills’ zero-tolerance policy with



                                         2
regard to staff drug use constituted a legitimate, nondiscriminatory reason for Wayne’s

discharge.

       In light of the district court’s thoughtful opinion, we need not engage in a

redundant analysis only to reach the same result. Accordingly, we will affirm the district

court substantially for the reasons set forth in the district court’s Memorandum and Order

without further elaboration.




                                          3